Birdsong, Judge.
Rachel Mathis was convicted of criminal trespass and sentenced to twelve months probation. Upon violation of the terms of her probation, the probation was vacated and Ms. Mathis was committed to serve the unexecuted portion of her sentence. Her appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised, though persuasively presented, have no merit nor does,our independent examination disclose any errors of substance. Appellant has offered no objection to this motion, nor additional argument. Therefore, this court having granted the motion to withdraw, we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial, including an admission in judicio, was sufficient to *350enable any rational trier of fact to find a violation of the terms of probation beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).
Decided November 9, 1982.
John T. Strauss, District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.